Case: 19-50281      Document: 00515436006         Page: 1    Date Filed: 06/01/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-50281                             June 1, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellant

v.

PABLO ALONZO CARRILLO-FLORES,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:19-CR-292-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       The Government appeals the dismissal of an indictment charging Pablo
Alonzo Carrillo-Flores with illegal reentry after deportation in violation of 8
U.S.C. § 1326. The district court determined that the notice to appear (NTA)
that initiated the removal proceedings—which did not specify a date and time
for the removal hearing—was defective and could not sustain a conviction for
illegal reentry.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50281     Document: 00515436006      Page: 2   Date Filed: 06/01/2020


                                  No. 19-50281

      In United States v. Pedroza-Rocha, 933 F.3d 490, 492-93 (5th Cir. 2019),
petition for cert. filed (U.S. Nov. 6, 2019) (No. 19-6588), this court considered a
challenge to the district court’s grant of a motion to dismiss an indictment
charging illegal reentry under § 1326 on the basis that the NTA was defective
because it did not specify a date and time for the removal hearing and the prior
order of removal was thus void. Applying Pierre-Paul v. Barr, 930 F.3d 684
(5th Cir. 2019), petition for cert. filed, (U.S. Dec. 16, 2019) (No. 19-779), this
court reversed and remanded, concluding that the NTA was not deficient, that
the subsequent service of a notice of hearing that included the date and time
of the removal hearing cured any purported defect in the NTA, that the alleged
deficiency did not deprive the immigration court of jurisdiction, and that the
defendant could not collaterally attack his removal order without first
exhausting his administrative remedies. Pedroza-Rocha, 933 F.3d at 496-98.
      The instant case is analogous to Pedroza-Rocha. Accordingly, the
Government’s unopposed motion for summary disposition is GRANTED. See
Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). The
Government’s alternative motion for an extension of time to file a brief is
DENIED as unnecessary. The judgment of the district court is REVERSED,
and the case is REMANDED for further proceedings.




                                        2